DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Kim; Ho-Young, US 20150371601 A1], discloses:
“In response to the over-current protection signal OCP being applied from the first control portion 130, the blocking portion 170 may prevent or substantially prevent the first voltage V1 and the second voltage V2 from being applied to the power supply 600. The blocking portion 170 may include a plurality of switching devices (not illustrated). In response to the over-current protection signal OCP being received, each of the switching devices may prevent or substantially prevent the first voltage V1 and the second voltage V2 from being applied to the display panel 1 via the power supply 600”, as recited in ¶ 0077.
	Furthermore, the prior art, [Lee; Dae-sik et al., US 20170309246 A1], discloses:
“The overcurrent protection unit 240 compares the feedback currents supplied from the operating power supply circuits with a predetermined third reference current Ref3 to determine whether overcurrent occurs. When it is determined that an overcurrent occurs, the overcurrent protection unit 240 transmits a protection signal PS to the on/off control unit 230 to allow a currently operating power supply circuit to stop its operation”, as recited in ¶ 0101.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "a screen saver operable to cause an image to be displayed with a 5lowered luminance in a screen save mode by lowering a scale factor from a first value based on the image being displayed as a still image longer than a reference time; and an overcurrent protection circuit operable to detect an overcurrent and cause a power of the display device to be turned off based on a predetermined 10current value that is reduced according to the scale factor and comparison between the predetermined current value and a driving current provided to a display panel in which the image is displayed", in combination with the other recited claim features.

Regarding claims 2-9:
	Claims 2-9 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 10:
	The prior art, [Kim; Ho-Young, US 20150371601 A1], discloses:
“In response to the over-current protection signal OCP being applied from the first control portion 130, the blocking portion 170 may prevent or substantially prevent the first voltage V1 and the second voltage V2 from being applied to the power supply 600. The blocking portion 170 may include a plurality of switching devices (not illustrated). In response to the over-current protection signal OCP being received, each of the switching devices may prevent or substantially prevent the first voltage V1 and the second voltage V2 from being applied to the display panel 1 via the power supply 600”, as recited in ¶ 0077.
	Furthermore, the prior art, [Lee; Dae-sik et al., US 20170309246 A1], discloses:
“The overcurrent protection unit 240 compares the feedback currents supplied from the operating power supply circuits with a predetermined third reference current Ref3 to determine whether overcurrent occurs. When it is determined that an overcurrent occurs, the overcurrent protection unit 
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "monitoring a driving current provided to a display panel that displays an image; displaying the image with a lowered luminance in a screen save mode by reducing a scale factor from a first value based on the image being displayed 15as a still image longer than a reference time; reducing a predetermined current value according to the scale factor; comparing the predetermined current value and the driving current to detect an occurrence of an overcurrent; changing the scale factor to the first value and changing the 20predetermined current value to an original value to display the image in a normal mode in response to detection of the occurrence of the overcurrent in the screen save mode; and powering off the display panel based on the detection of the overcurrent based on comparison between the driving current provided to the display panel 35and the predetermined current value in the normal mode", in combination with the other recited claim features.

Regarding claims 11-20:
	Claims 11-20 depend on claim 10 and are found allowable for at least the same reason as discussed above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Kim; Ho-Young, US 20150371601 A1] discloses:
“In response to the over-current protection signal OCP being applied from the first control portion 130, the blocking portion 170 may prevent or substantially prevent the first voltage V1 and the second voltage V2 from being applied to the power supply 600. The blocking portion 170 may include a plurality of switching devices (not illustrated). In response to the over-current protection signal OCP being received, each of the switching devices may prevent or substantially prevent the first voltage V1 and the second voltage V2 from being applied to the display panel 1 via the power supply 600”, as recited in ¶ 0077.

[Lee; Dae-sik et al., US 20170309246 A1], discloses:
“The overcurrent protection unit 240 compares the feedback currents supplied from the operating power supply circuits with a predetermined third reference current Ref3 to determine whether overcurrent occurs. When it is determined that an overcurrent occurs, the overcurrent protection unit 240 transmits a protection signal PS to the on/off control unit 230 to allow a currently operating power supply circuit to stop its operation”, as recited in ¶ 0101.





Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623